


INTERNAL CORRESPONDENCE    
 
LOCATION
Corporate Campus                 
 
 
 
DATE
May 16, 2013           
 
 
 
WRITER
David L. Goodin                    
 
 
 
SUBJECT 
Promotion                               

                        
                                


Jeff Thiede
MDU Construction Services Group, Inc.    


I am pleased to offer you the position of President and Chief Executive Officer
of MDU Construction Services Group (“CSG”). This position will report to me and
will be a member of the Management Policy Committee. Your leadership in
continuing to drive high returns on invested capital at CSG along with helping
to leverage our talents across all business units to grow our whole corporation
is critical. I have every confidence in your abilities to build on past
successes and to keep the momentum going.


This position is a Section 16 officer, effective May 16, 2013.


The Compensation Committee of the Board of Directors determined your pay package
with input from me. It is a regular, full-time position terminable at will by
either party that includes the following terms:


•
Effective Date: The effective date of the promotion is April 30, 2013.



•
Salary Grade and Base Salary: Your salary grade will increase from “H” to “J”,
and your base salary will increase 16.67 percent, from $330,000 annually to
$385,000 annually. Future salary increases will be determined by the
Compensation Committee, and the timing of such increases is typically in
November to become effective the following January.



•
EICP: Your Executive Incentive Compensation Plan (EICP) target award will remain
at 90 percent of base salary for 2013. Your 2013 EICP will be calculated using
your prorated 2013 base salary (i.e., four months at an annualized salary of
$330,000 and eight months at an annualized salary of $385,000). For 2014, 2015,
2016 and 2017, I will recommend to the Compensation Committee that your EICP
target will decrease from the current 90 percent of base salary to 85 percent,
80 percent, 75 percent and 65 percent of base salary, respectively. The 65
percent of base salary would be consistent with other current executives in this
salary grade. I will be recommending to the Compensation Committee that your
Long-Term Incentive target be gradually increased to 90 percent of base salary
which is discussed below.



In terms of your EICP performance measures, your 2013 EICP results will be tied
to CSG’s earnings, and we will use the earnings levels and associated payment
levels approved at the November, 2012 Compensation Committee meeting. In future
years, your measures will be structured consistent with the other Business Unit
President and CEOs’, which is currently 75 percent of the EICP target tied to
their Business Unit’s financial results and 25 percent of the EICP target tied
to MDUR’s EPS.


Long-Term Performance Based Incentive Plan (Performance Shares): I will
recommend to the Compensation Committee that your targeted Performance Share
Award for 2014 will be 60 percent of base salary. This grant would be made in
February 2014. For 2015, 2016 and 2017, I will recommend that your Long-Term
Incentive target increase to 70 percent,








--------------------------------------------------------------------------------




80 percent and 90 percent of base salary, respectively. Mark Del Vecchio will be
discussing with you how the incentive program works.


•
Benefits: Your current employee benefits package will not change, and you will
continue to participate in the various plans consistent with CSG Corporate
status.



•
Non-Qualified Defined Contribution Plan (NQDCP): Recall that you began
participating in the NQDCP on January 1, 2013. As a reminder, the NQDCP is an
executive retirement program whereby the Company credits to an account in your
name at New York Life (“NYL”), and you can invest the account balance in a
number of investment vehicles. After four years of continuous employment from
the date of the Company’s initial credit, the credit and any investment earnings
(or losses) become “vested” and will be distributed to you in accordance with
the distribution election you made upon joining the NQDCP.



At the Compensation Committee’s November, 2013 meeting, I will recommend that
the Compensation Committee credit $75,000 to your NYL account effective January
1, 2014. Additional account credits after 2014 will be considered by the
Compensation Committee each year thereafter. Please note that the January 1,
2014, account credit (if approved), and any subsequent account credits, are made
pursuant to the terms of the Plan, including the aforementioned four-year
employment requirement.


•
Relocation: As we discussed, my expectation is that Bismarck is intended to be
your headquarters. However, given your current situation I did agree to you
basing out of the Portland area for now and that we will revisit the location
over the next 12 months. Longer term I feel Bismarck is the appropriate
location.



•
Background Check: As you are now leading the CSG Business Unit, we will be
conducting a background check to ensure we are setting a proper “tone at the
top”.



•
Complete Agreement: This outlines the complete agreement of the compensation
related terms and conditions of your employment. This supersedes any prior
agreements or understandings.



The forgoing information is for overview purposes, and the specific terms and
conditions of each program is outlined in the appropriate plan documents and/or
award letters.


Jeff, congratulations on your increased roles and responsibilities. I am
grateful to have you on the leadership team and look forward to many future
successes.




 
 
 
 
Sincerely,
 
 
 
 
 
/s/ David L. Goodin
 
 
 
 
 
David L. Goodin
 
 
 
 
 
President and Chief
 
 
 
 
 
   Executive Officer
 
 
 
 
 
MDU Resources Group, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
cc:    D. Anderson
 
M. Del Vecchio
 
    F. Richard
 



                            


